DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, there is no teaching or suggestion in the art of record disclosing a trimming method comprising the step of forming a first pre-trimming mark by forming a plurality of recesses arranged as a path along a periphery of a wafer followed by a step of trimming the wafer on the first pre-trimming mark and along the path of the first pre-trimming mark to remove a portion of the wafer and form a trimmed edge having first regions thereon, as in accordance with claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-9.
Regarding claims 10-15, there is no teaching or suggestion in the art of record disclosing a trimming method comprising the step of forming a first trimming path arranged by a plurality of first trenches spaced apart from one another on a first surface of a first wafer and surrounding  a perimeter of the first wafer followed by a step of moving a trimming tool along the first trimming path to shorten a trimming route on the surface of the first wafer by cutting the plurality of first trenches, as in accordance with claim 10.  Therefore, independent claim 10 is deemed allowable along with its dependent claims 11-15.
Regarding claims 16-20, there is no teaching or suggestion in the art of record disclosing a wafer structure comprising a wafer with an edge configured in accordance with claim 16, wherein the edge is substantially perpendicular to the first and second surfaces of the wafer and the edge has first regions surrounding by a second region, wherein the individual first regions are separated and spaced apart from one another by the second region and a texture feature of the second region  is different from texture features of the first regions.  Therefore, independent claim 16 is deemed allowable along with its dependent claims 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/21/22